200 F.2d 356
COX et al.v.DEMOCRATIC CENTRAL COMMITTEE OF DISTRICT OF COLUMBIA et al.
No. 11464.
United States Court of Appeals District of Columbia Circuit.
Argued June 16, 1952.
June 16, 1952.

William A. Roberts, Washington, D. C., for appellant. Francis J. Ortman, Washington, D. C., also entered an appearance for appellant.
Jerrold Scoutt, Jr., Leslie Garnett and Samuel F. Beach, Washington, D. C., for appellees. Gerhard P. Van Arkel appellee pro se. William L. Houston also entered an appearance as appellee pro se.
Wallace M. Cohen, Washington, D. C., for District Committee for Harriman, amicus curiae.
Before STEPHENS, Chief Judge, and PRETTYMAN and FAHY, Circuit Judges, in Chambers.
PER CURIAM.


1
The ultimate question before the Court is whether or not we should reverse the denial by the District Court of an application for a preliminary injunction. It is settled law that a Court of Appeals will not set aside the action of a District Court in either denying or granting an application for a preliminary injunction unless the action of the District Court was in clear error or in abuse of discretion. If we assume, without deciding, that the Democratic non-statutory primary election in the District of Columbia is a part of the governmental election machinery and that it therefore must be conducted in a manner which does not infringe any constitutional right in such primary election, still we cannot conclude that the District Court's denial of the preliminary injunction should be set aside. The complaint does not charge that any elector will be forbidden to vote, but attacks action of the Central Committee, admittedly the governing body in the matter, in making rules and regulations and otherwise acting upon preliminary phases of the primary election scheduled for tomorrow. The alleged improprieties and irregularities do not amount, upon the showing thus far made, to violations of rights which require reversal of the judgment of the trial court denying preliminary injunctive protection. We therefore affirm.